AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified) Page l of 1

UNITED ksTA,TEs DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

JUDGMENT IN A CRIMINAL CASE

United States of America
(For OH`enses Committed On or After November l, 1987)

V.

Manuel Carranco_Zuniga Case Numbere-¢B-;--I¢S_-.mj.=ZZ.'/[Sl-,MD_[_)_…_____H_

]..“ [_,

Richard J Bi)esen ii

Defendant ’s Attor'pey
l . ,l
l~.' l l \`:'

l
REGISTRATION NO. 80919298 ll ' `
l f,

THE DEFENDANT: j f`-r_‘€ \ l .' 1 _
pleaded guilty to count(s) IOFCOmplaint _ w t _. _ *§

|:| Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(S), Which involve the following offense(s):

Nature of Offense Count Number|s[
l

 

Title & Section
8:1325 ILLEGAL ENTRY (Misdemeanor)

|:l The defendant has been found not guilty on count(s)
l:l Count(s)

 

dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: $10 REMITTED Fine: NO FINE
Court recommends USMS, ICE or DI-IS or other arresting agency return all property and all documents in

the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Friday, November 16, 20 1 8
Date of Imposition of Sentence

/l/ml>ux/L b siler L.;f

HONOR.ABLE MITCHELL `D. DEMBIN
UNITED sTATEs MAGISTRATE JUDGE

3:18-mj-22757-MDD

 

